 JEFFREY STONE CO.11Jeffrey Stone Co., Inc.andInternationalUnion ofOperatingEngineers,Local 382C, AFL-CIO. Case26-CA-2851September 27, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn June 14, 1968, Trial Examiner John F. Funkeissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision The Trial Examiner furtherfound that the Respondent had not engaged in certainother unfair labor practices alleged in the complaint,and recommended that those allegations be dismissed.Thereafter, the Respondent and the General Counselfiled exceptions and a cross-exception, respectively,to the Trial Examiner's Decision. The General Coun-sel filed a statement in support of his cross-exception.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial ExaminerORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Jeffrey Stone Co., Inc.,North Little Rock, Arkansas, its officers, ar' nts,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F FuNKE, Trial ExaminerUpon a charge filedAugust 14, 1967, and an amended charge filed October 30,1967, by the International Union of Operating Engineers,Local 382C, AFL-CIO, herein the Union, against JeffreyStone Co , Inc., herein the Respondent, the General Counselissued a Complaint and Notice of Hearing dated February 19,1968, alleging Respondent violated Section 8(a)(1) and (5) ofthe ActThe answer of the Respondent denied the commission ofany unfair labor practicesThis proceeding, with all parties represented, was heardbefore me at Little Rock, Arkansas, on April 10, 1968, and atthe conclusion of the hearing the parties were given leave tofile briefs. Briefs were received from the General Counsel andthe Respondent on May 22, 1968.Upon the entire record in this case and from my observa-tion of thewitnesseswhile testifying, I make the following-FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent is an Arkansas corporation having its office andprincipal place of business at North Little Rock, Arkansas,where it is engaged in the sale and distribution of crushedstone.During a representative year Respondent purchasesgoods and materials valued in excess of $50,000 directly frompoints and places outside the State of Arkansas Respondent isengaged in commerce within the meaning of the Act.IILABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin the meaning of theAct.III.THE UNFAIR LABOR PRACTICESA. BackgroundOn or about September 20, 1966, the Union was certified,following a National Labor Relations Board election, as theexclusive collective-bargaining agent of Respondent's employ-ees in a unit described as follows.All employees of Respondent's North Little Rock plant,including production and m. intenance employees, exclud-ing office clerical employees, watchmen, guards and super-visors as defined within the meaning of the Act.On or about August 14, 1967, the Union filed a charge,supra,alleging Respondent failed to bargain in good faith withtheUnion, thereby violating Section 8(a)(5) and (1) of theAct.'On or about October 31, 1967, the Respondent and theUnion executed and entered into a Settlement Agreementwhichwas approved by the Regional Director for theTwenty-sixth Region on or about October 31, 1967, providinginter alga,that Respondent would comply with all the termsand provisions of the "NOTICE TO ALL EMPLOYEES,"attached to and made a part of said Settlement Agreementwhich Notice provided with regard to the Section 8(axl) and(5) portions as followsWE WILL NOT unilaterally change wages, rates of pay, orany other term or condition of employment of any employeein the bargaining unit described below without first givingnotice to and discussing the matter with InternationalUnion of Operating Engineers, Local 382C, AFL-CIO.1The employees had struck the plant on April 17,1967, in supportof their demands173 NLRB No. 3 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectively with Interna-tionalUnion of Operating Engineers, Local 382C, AFL-CIO, as the exclusive representative of all employees in thebargaining unit described belowWE WILL, upon request, bargain with International Unionof Operating Engineers, Local 382C, AFL-CIO, as theexclusive representative of all employees in the appropriatebargaining unit with respect to wages, rates of pay, hours ofemployment and other terms and conditions of employ-ment, and embody in a signed agreement any understandingreached The bargaining unit is.All employees of the North Little Rock plant, includingproduction and maintenance employees, excluding officeclerical employees, watchmen, guards, and supervisors asdefined within the meaning of the ActWE WILL NOT,in any manner interfere with, restrain orcoerce our employees in the exercise of their rights to formlabor organizations, to join or assist International Union ofOperating Engineers, Local 382C, AFL-CIO, or any otherlabor organization, to bargain collectively through represen-tatives of their own choosing and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection and to refrain from any or all suchactivitiesOn or about October 30, 1967, the Union filed an amendedcharge alleging Respondent had failed to bargain in good faithwith the Union since February 14, 1967, in violation ofSection 8(a)(5) and (1) and had failed to reinstate six strikersin violation of Section 8(a)(3) and (1) of the Act. Thereafterthe Regional Director, on February 19, 1968, vacated and setaside the Settlement Agreement set forth above and issuedcomplaint alleging Respondent violated Section 8(a)(5) and (1)of the Act2 by(1)Refusing, since November 6, 1967, to bargain in goodfaith with the Union(2)Refusing, since November 6, 1967, to bargain in goodfaith with the Union concerning a check-off clause(3)Refusing to bargain in good faith with the Union andgranting a unilateral increase to its employees on April 21,1967 (These allegations refer to periods prior to the Settle-ment Agreement.)Before considering the presettlement conduct of the Re-spondent it is necessary to establish a postsettlement violation.Consideration therefore, would ordinarily first be given toevidence sustaining (1) and (2) above and returning to thepresettlement conduct only if an independent violation of theSettlement Agreement had been found.InNorthern California District Council of Hodcarriers andCommon Laborers of America (Joseph's Landscaping Service),154 NLRB 1384, the Board overruledLarrance Tank Corpor-ation,94 NLRB 352, and held that presettlement conductestablishing themotive or object of a Respondent could bereceived in evidence to show the motive or object of itspostsettlement activitiesLarrancewas overruled in a footnoteto the decision so there is no explication nor rationale for thereversal.Nor is any guideline given as to the nature andquantity of the proof in the postsettlement conduct whichwould require resort to the presettlement conduct. InClover-field Cold Storage Co.,160 NLRB 1484, andKay Electronics,167 NLRB No. 161, the Board affirmed theHodcarriersrule infootnotes, so the theory of the Board has not been expressedinother thanipsidixitrationale In all three of these casesindependent violationswere found in the postsettlementconduct of the respondents so the extent to which anExaminer may rely on presettlement conduct and the situa-tions in which examination of such conduct is permissible areleft in doubtIn view of these decisions, however, I think that, particular-ly in refusal to bargain cases, a more orderly presentation ofthe facts will result from reciting them in chronological orderB. PresettlementNegotiationsFollowing the certification of the Union on September 20,1966, its president, V. H. Williams, wrote Respondent request-ingbargainingmeetings(GeneralCounsel'sExhibit2 )Williams, together with W C Webb and H. D. Mayfield, unionrepresentatives,met with B S. Clark, Respondent's attorney,onOctober 21 (Clark continued as Respondent's chiefnegotiator throughout the proceedings ) Williams testified3that at this meeting the Union submitted its usual "Articles ofAgreement" to Clark who objected to Articles I, II and III andasked for time to study the agreement. (General Counsel'sExhibit 3 )Following this meeting the Union, through Williams, madeefforts by letters and telegram to schedule the next meeting 4When these efforts proved fruitless Williams contacted boththe Federal Mediation and the Arkansas State Labor Depart-ment and a meeting was finally held with Clark and Jeffrey,president of Jeffrey Stone, on December 20 No agreementwas reached at this meeting since Clark stated the Union'sproposed agreement proposed was "too radical" for accep-tanceNo counterproposal was submitted by Respondent.SpecificallyRespondent rejected the seniority, grievance,wage, vacation and no-strike provisions.The next meeting was held on January 6, 1967. Clark againrepresented the Respondent but Jeffrey, although his presencewas requested by the Union, was not present The FederalMediator was. There was disagreement upon the sameissues,no counterproposal was offered and no progress was madeAt the next meeting the Union submitted a revised proposalcalling for 10 cents across-the-board increase with a 15-centadjustment for skilled employees and a 5-cent adjustment forsemiskilledIt substituted a $10 per month hospitalizationplan in lieu of vacation and reduced its request for paidholidays from seven to two. Clark's response was that hewould have to take this proposal, in view of the moneyinvolved, back to Jeffrey The Union again requested thatJeffrey be present at future meetingsAt the next meeting on February 1 Clark told the Union hehad been unable to contact Jeffrey and again there was nocounterproposal and no progress2 TheRegional Director did not set aside the Agreement insofar as itrelated to the 8(a)(3) violation, nor does the complaint allege anyviolation of Section 8(a)(3)3 Thereis little substantial contradiction,except as to variance inrecollection,in the testimony and credibility is not an issue in the case4 These efforts were made by letter of November 3, letter,November 16, letter,November 22 (unanswered),letter November 28(unanswered),letter November 29 (unanswered), telegram December 1(unanswered),letterDecember 9 (unanswered) (General Counsel'sExhibits 4-10) Clark explained this delay by stating that Jeffrey Sand,a companion company, was also negotiating with the Union and hethought the results of these negotiations would affect the Respondent'snegotiations JEFFREY STONE CO.At the February 16 meeting Clark offered a 10-centacross-the-board increase, a 1-year contract and adoption ofthe terms of the Jeffrey Sand contract This was rejected bythe Union. This was the Respondent's first counterproposalAccording to Clark another meeting took place on March24 and the position of the parties remained unchanged. OnApril 5 still another meeting was held at which Clark againoffered 10 cents and the Jeffrey Sand terms. According toWilliams, Clark stated he had not been authorized to agree tothe Union's proposalSubsequent to this meeting the Union took a strike voteand the employees went on strike April 17. On April 21 theRespondent advised its employees that it was putting intoeffect the 10-cent per hour increase 5 The Union, on April 24protested this increase and the Respondent's individual bar-gaining with its employees.6On May 11 the mediator from Federal Mediation and arepresentative of the Arkansas State Department of Labor metwith Clark and were told by him, according to the testimonyof Williams, that the Respondent's position had not changedOn June 15 Williams met with Clark and told him the strikecould be settled on the basis of a 10-cent increase, one paidholiday and reinstatement of the strikers. Clark advised theUnion that he would take this proposal back to Jeffrey Noresponse was received from Clark 7On July 1, Homer Pierce, who had attended severalmeetings between the parties as mediator for the ArkansasState Labor Department, became affiliated with the Union andacted as its representative thereafter in negotiations withRespondent g Pierce took sections of the original proposalsubmitted by the Union tentatively agreed upon and combinedthem in a new proposal which was submitted to Clark on July13. According to Pierce the proposal eliminated provisions fordues checkoff, proposed starting rates, wage differential forsecond shift employees, daily overtime, job advancement withseniority, bidding on jobs and work being done by foremenPierce testified that Clark told him he would discuss it withJeffrey and would be in touch with Pierce during the week ofJuly 17 Clark's testimony is that he told Pierce that there wasno change in the Respondent's position.Despite efforts made to get a response from Clark on July19, July 25, 26, and August 1 no definite answer was receivedfrom Clark On July 21 Clark told Pierce he thought theproposal looked satisfactory On August 4 Pierce wrote Jeffrey(General Counsel's Exhibit 17) requesting a meeting fromAugust 9 but received no response. On August 14 the originalchargewas filed and on September 21 the General Counselissued complaint Through Federal Mediation another meetingwas arranged for September 26 at which Clark stated theRespondent was willing to sign Pierce's contract.9 A meetingwas scheduled for September 29 for executing the agreementbut Clark did not appearTherewas no further communication until October 315General Counsel's Exhibit 136 General Counsel's Exhibit 147 Clark testifiedthat either at this meetingor thefollowing one theUnion firstrequested that Respondentpay for foulweather gear for itsemployeesand that this was the reason he wishedto consult JeffreyThe recordis not clear asto when thisissue was first raised.gThe General Counsel attemptedto examine Pierce as to negotia-tions prior to July 1 Thisevidence was excludedby the Trial Examineron the ground that it wasagainst publicpolicy fora former statemediator totestify to knowledge acquiredwhile acting in an officialcapacity13when the parties met and agreed to continue to bargain and itwas at this time that the Settlement Agreement was signed.C Postsettlement NegotiationsThe first meeting following the Settlement Agreement washeld on November 6 At this meeting Respondent presented itsfirstwritten counterproposal (General Counsel's Exhibit 18.)This document, in the form of a one-page letter, simply agreedto incorporate the 10-centwage increasealready in effect in acontract for a period not to exceed 1 year All other terms andconditions would follow and adopt the terms of the JeffreySand contract The Union proposed that Respondent grant acheckoff in lieu of vacations, a proposal rejected on the groundthat Respondent was not prepared to perform clerical servicesfor the Union. With respect to protective clothing Clark statedhe did not have authority to pass on the request whereupontheUnion asked that he have Jeffrey present at the nextmeeting.' 0Jeffreywas present at the next meeting, November 15,when the Union presented a new proposal (General Counsel'sExhibit 20.) It contained three proposals, a provision for acheckoff, for foul weather gear and safety equipment (fur-nished by Respondent) and a provision for rates of pay withleave to the Respondent to pay above the rates set forth i 1 Atthismeeting, according to Pierce, and I do not find himcontradicted, Jeffrey insisted upon the Union telling him howhe could make more money. This was apparently the solecontribution Jeffreymade to the meeting and forecloseddiscussion of the Union's proposals. Clark stated the Respon-dent would sign a contract for 1 year or less which providedforno payincreases,no vacations, no holidays and nocheckoff (Respondent never agreed to any wage increase otherthan the 10 cents granted unilaterally on April 21, 1967 )Meetings were held on November 22 and 29 at which Clarkstated he would recommend a 3-year contract Jeffrey did notattend these meetingsAt the meeting of November 29 theUnion submitted a new proposal which contained the pro-posals of July 13 but whicheliminated vacations, requestedfoul weather gear and safety equipment at one-half cost to theRespondent and granting Respondent the right to grant meritincreasesMeetings were held again on December 7 and 14 (this lastby telephone) and the November 29 proposalswere againdiscussedwithout reachingagreementClark advised Piercethat Jeffrey would not accept a 3-year contract.On January 3, 1968, Pierce wrote Clark submitting anotherproposal (General Counsel's Exhibit 22) requesting one-halfthe cost of foul weather gear and safety equipment be born byRespondentand settingforth a schedule of job classificationsand wage rates.Clark pointed out that the rates proposed werehigher than those of November29 and saidtheywereunacceptableClark again countered with a contract for the9 Clark,inhis testimony,makes no mention of this meeting andneither does Respondent's brief. I must accept Pierce's testimony10 The Unionhad first requested protective clothing in June andwas then toldClark would have to checkthis with JeffreyApparentlyno checking on this issue had ever taken placei 1 Respondenthad from almostthe beginning of negotiationsinsisted on the right to grant merit increases. It h6d,in fact, at one timeinsistedthat the onlypay increases it would agree to would be meritincreases 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent rates and the Jeffrey Sand contract termsAt a meeting held on February 5 no progress was madeTwo meetings scheduled for February and March 11 werecancelled by RespondentA meeting was fixed for March 18 at which time the partieswere to have ascertained exactly what had been agreed to atJeffrey Sand. Clark testified that after reviewing the JeffreySand file with his law partner, Sutton, he found that it wouldbe difficult to determine what agreements had been reachedPierce, according to Clark, agreed with this conclusion and itwas decided to meet on April 8 and go over the Sand contracttogether In a sense, as Respondent's brief states, the partieswould be starting from scratch On April 8, according toPierce, he had a telephone conversation with Clark in whichClark stated the Respondent was withdrawing recognitionfrom the Union and would proceed with the hearing fixed forApril 10.At the hearing the General Counsel moved to amend hiscomplaint to allege that on and after April 8 Respondentceased to recognize the Union Upon the assurance of counselfor the Respondent that the Respondent was not withdrawingrecognition and would continue to recognize and bargain withtheUnion the Trial Examiner denied the General Counsel'smotion to amendDuring the course of the hearing W. D. Jeffrey, manager ofJeffrey Stone, was called as a witness. Asked by the GeneralCounsel if he would be agreeable to Clark's signing a contractwhich contained a checkoff clause, Jeffrey, after testifyingthat he did not like it, said he would' 2There matters stood at the end of the hearing.D Conclusions1Bad-faithbargainingAt the time the Settlement Agreement was signed Respon-dent still had the Union's July 13 proposals before it (Therewere the proposals on which Pierce thought agreement hadbeen reached on September 26) Officially the Respondent'sposition at the time of settlement was that it had rejected theUnion's wage demands (except for the 10-cent increase grantedunilaterally on April 24) seniority, paid holidays, grievanceprocedure, checkoff, no-strike provisions and request for foulweather gear It would agree only to a 1-year contract, with allterms conforming to the Jeffrey Sand contractFollowing the settlement Respondent offered a 10-centincrease, by which it meant the April 24 increase, a 1-yearcontract and the terms of the Jeffrey Sand contract. Since atthis time there was no final Jeffrey Sand contract this offerappearsmeaningless and was no more than Respondent hadoffered prior to the settlementThe last meeting between the parties prior to the hearingwas scheduled for April 8 It was canceled by Respondentwhen Clark told Pierce Respondent was withdrawing recogni-tionNo concessions had been made by Respondent during theeight postsettlement meetings held.12 In its brief Respondent stated that,in view of this answer, it wasconceding on this issue The only meaning I get from this is thatRespondent is willing to sign a checkoff clause13 SeeLocal 761, internationalUnionof Electrical,RadioandMachine Workers,AFL-CIO v N.L R B,366 U.S673, where theItwould appear that Respondent evinced, during the entirepostsettlement period, a determination to reject any agreementexcept on its own terms In view of the fact, however, that themotives of a party and its good faith in bargaining negotiationsarehardly susceptible to conclusive determination Respon-dent's presettlement conduct will, under theHodcarriersrule,be examinedAt the first meeting between the parties on October 21Clark asked for time to consider the Union's usual contractNo further meeting could be arranged, and then only throughappeal both to Federal Mediation and Arkansas Labor Depart-ment, until December 20 The Union's proposal was rejectedand was continuously rejected without offer of a counteipro-posal until February 16 when Clark offered a 10-cent increase,a 1-year contract and the terms of the Jeffrey Sand contractFollowing the strike the Union offered to settle for a10-cent increase, one paid holiday and reinstatement of thestrikers, a proposal Clark had to take back to Jeffrey On July13 the Union withdrew any demand for checkoff, startingwages, wage differential, overtime, seniority, bidding on jobsand restriction of work done by foremen Again there was alapse in meeting until, again through Federal Mediation andConciliation, a meeting was held on September 26 This wasthemeeting (not testified to by Clark) at which Clarksupposedly agreed to the terms of the proposal but failed toappear on September 29 to execute the agreement.Summarizing, it appears that all Respondent ever offeredthe Union was a 10-cent increase, a 1-year contract and theterms on a contract with Jeffrey Sand, a contract which at thetime of the hearing had yet to be agreed uponIt is true that Section 8(d) does not require agreement to aproposal or the making of a concession Literally read, thiswould mean that an employer could make a first offer whichgranted no benefits and thereafter make no concessions Thestatute is not, however, to be read literally 13 Here Respon-dent's original offer, not made until 5 months after certifica-tion, offered only a 10-cent increase, a 1-year contract and theterms of Jeffrey Sand It never expanded upon this offerduring the ensuing 15 months of bargaining. It was not untilthe hearing that Jeffrey indicated he would accept a checkoffand this, in view of the surprise expressed by his attorney andnegotiator, may have been a slip of tongue or mind. During thebargaining period, at one time or another, the Union surren-dered its claim to starting wage rates, checkoff, seniority,bidding on jobs and work done by foremen, vacations andholiday payWithout resting my conclusion on the Respondent's failureto make any concession alone, I cannot find that Respondentmet its bargaining obligation by its conduct in negotiations asherein describedWhere the Respondent's original counterpro-posal offered such scant and meagre concessions as it did hereand where, after 18 months of bargaining, it offered no more Imust find that its sole purpose was continued delay and utterfrustration of its statutory dutyNo case involving surfacebargaining is easy to decide but I think the facts here bring itwithin the ambit ofN.L.R.B. v American National InsuranceCo., 343 U.S 395, 402, where the Court statedCourt,referring to Section8(b) (4) (A)stated, at 672This provision could not be literally construed,otherwise it wouldbarmost strikes historically considered to be lawful so-calledprimary activity. JEFFREY STONE CO.Enforcement of the obligation to bargain collectively iscrucial to the statutory schemeAnd, has long beenrecognized, performance of the duty to bargain requiresmore than a more willingness to enter upon a sterilediscussion of union-management differences.See alsoMature Transport Co. v N.L.R B,198 F 2d 735, 739(C A.5),NL.R B. v Herman Sausage Co, Inc.,275 F 2d 229,231, 232 (C A.5),NL.R.B. v Texas Coca-Cola Bottling Co.,365 F.2d 321 (C.A 5).There are other factors which support this conclusion Thusit appears that Clark, although an experienced labor attorney,had no real authority to agree to any terms other than thoseproposed by the Respondent and that he in fact was used byRespondent as a buffer between Respondent and the Union.At each new offer made by the Union Clark advised itsrepresentatives that he would have to consult with Jeffrey andwhen Clark made what was at least a tentative acceptance ofPierce's July 13 proposal it never reached agreement. Onanother occasion Clark said he would recommend a 3-yearcontract but it was rejected by Jeffrey There is also the fact,supporting the "buffer" theory, that despite repeated requestsby the Union Jeffrey attended only two bargaining sessionsand did not meaningfully participate in either. I find this lackof authority on the part of Respondent's representative clearindiciaof its bad faith throughout negotiations(MF.AMilling Co.,170 NLRB No. 111 )If further evidence were needed there is the hiatus inmeetings between October 21 of 1966 and December 20,1966,when repeated requests for meetings met with noresponse from Respondent It is true that this period isexcluded, as to the finding of a violation, by Section 10(b) ofthe Act. Reference is made here only for background purposes.On July 13, 1967, Clark informed Pierce that his proposals ofthat would be discussed with Jeffrey and that he would meetwith Pierce during the week of July 17 No meeting was held,despite requests from the Union and no response was receivedfrom Respondent until September 26 In each of theseinstances of delay the meetings were ultimately held only afterintervention by Federal Mediation and Conciliation In addi-tionClark "forgot" to attend the meeting scheduled forSeptember 29 and Respondent cancelled meetings scheduledfor February 21 and March 3 and 11, 1968 This is not therecord of one anxious to conclude bargaining negotiations byreaching agreement 14By the conduct above set forth I find Respondent violatedSection 8(a)(5) and (1) of the Act2Theunilateral wage increase ofApril 21,1967The Respondent would justify this increase of 11' vents perhour on the ground that an impasse had been reached inbargaining negotiations. I do not agree At this time only sevenbargaining sessions had been held It was ,iot until February 16that the Respondent made its first offer and only one meetingwas held thereafter until the strike began on April 17 TheUnion gave no indication that it was terminating negotiationsand in fact tried on May 11 to resume negotiations through the14 It might further be noted that the Respondent did not submit acounterproposal until February 16, almost 4 months after it hadreceived the Union's proposal I find this, too, indicia of bad faith. SeeInsulating Fabricators, Inc,144 NLRB 132515Federal Mediation Service and the Arkansas State Departmentof Labor These agencies were advised by Clark that Respon-dent'spositionhad not changed. A respondent may notundertake unilateral actions before negotiations are discontin-ued or before the existence of any possibleimpasse(N.L R.B.v.Katz,369 U.S. 736, 741, 742 ) Certainly no final impasse onthe subject of wages had been reached and the Respondent wasstill obligated to bargain on this issue(Safway Steel ScaffoldsCompany of Georgia,153 NLRB 417, 422.)Itherefore find that Respondent, by its grant of a unilateralwage increase on April 21, 1967, violated Section 8(a)(5) and(1) of the Act3The failure to bargain respectinga checkoff of duesThe complaint alleges that Respondent refused, on andafter November 6, 1967, to bargain with respect to a checkoffof union duesWhile the Respondent was opposed to acheckoff Jeffrey stated at the hearing that Respondent waswilling to sign an agreement containing such a clause. Even inthe absence of such a concession I would not find Respondentguilty of any unfair labor practice in taking an adamant standon this issue Its given reason was that it was unwilling toperform clerical services for the Union, a nondiscriminatoryr;ason.1 5 The right of an employer to take an adamant standon a particular issue was confirmed by the U.S Supreme CourtinAmerican National Insurance Co. v N.L.R B.,343 U S 396,where the Court stated, at 404Thus it is now apparent from the statute itself that the Actdoes not encourage a party to engage in fruitless marathondiscussions at the expense of frank statement and supportof its positionAnd it is equally clear that the Board maynot, either directly or indirectly, compel concessions orotherwise sit in judgment upon the substantive terms ofcollective bargaining agreementsIt shall be recommended that the complaint, insofar as italleges a failure to bargain on a checkoff provision, shall bedismissed 16IV THE REMEDYHaving found the Respondent engaged in and is engaging incertain unfair labor practices it will be recommended that itcease and desist therefrom and take certain affirmative actionnecessary to effectuate the policies of the ActUpon the foregoing findings and conclusions and upon theentire record in this case, I make the followingCONCLUSIONS OF LAWIBy refusing on and after February 14, 1967, to bargain ingood faith with the Union concerning wages, rates of pay, hoursand other terms and conditions of employment and bygranting a unilateral wage increase in wages to its employees onApril 21, 1967, Respondent violated Section 8(a)(5) and (1) ofthe Act.15 Cf.Roanoke Iron&BridgeWorkers,Inc,160 NLRB 949,M.FA Milling170 NLRB No 11116 See alsoMcCulloch Corporation,132 NLRB 201 16DECISIONS OF NATIONAL LABOR RELATIONS BOARD2The unit appropriate for the purposes of collectivebargaining is.All employees of the North Little Rock plant, includingproduction and maintenance employees, excluding officeclerical employees, watchmen, guards and supervisors asdefined within the meaning of the Act.3The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct17 In the event that this Recommended Order is adopted by theBoard, the words"aDecision and Order"shall be substituted for thewords"the Recommended Order of a Trial Examiner"in the notice Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals, the words"aDecree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order "18 In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read "Notify the RegionalDirector for Region 26,inwriting, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith "RECOMMENDED ORDERIt is hereby recommended that Respondent Jeffrey StoneCo , Inc , its officers, agents, successors, and assigns, shall1Cease and desist from(a)Refusing to bargain collectively and in good faith withInternationalUnion of Operating Engineers Local 382C,AFL-CIO, as the exclusive bargaining representative of theemployees in the unit found appropriate herein(b)Granting unilateralwage increases during collective-bargaining negotiations with the Union(c) In any like or related manner interfering with, restrain-ing or coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Upon request, bargain collectively and in good faithwith the above-named labor organization as the exclusivebargaining representative of its employees in the unit foundappropriate herein concerning wages, rates of pay, hours andother terms and conditions of employment, and, if agreementis reached, embody such understanding in a written agreement.(b) Post at its place of business at North Little Rock,Arkansas, copies of the notice attached hereto and marked"Appendix "i' Copies of said notice, on forms to be providedby the Regional Director for Region 26, after being dulysigned by an authorized representative of the Respondent,shall be posted by the Respondent immediately upon receiptthereof, and be maintained for 60 consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shall betaken by the Respondent to insure that such notices are notaltered, defaced, or covered by any other material(c)Notify the Regional Director for Region 26, within 20days from the receipt of this Decision, what steps have beentaken to comply therewith.' B11 IS FURTHER RECOMMENDED that all allegations of thecomplaint not specifically found to have been in violation ofthe Act shall be dismissed -APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act wehereby notify our employees thatWE WILL, upon request, bargain collectively and in goodfaithwith International Union of Operating Engineers,Local 382C, AFL-CIO, as the bargaining representative ofour employees in the following unit with respect to wages,rates of pay, hours and other terms and conditions ofemployment and, if agreement is reached, sign a writtencontract covering such agreement The employees in theappropriate unit areAll employees of the North Little Rock plant, includingproduction and maintenance employees, excluding officeclerical employees, watchmen, guards and supervisors asdefined within the meaning of the ActWE WILL NOT make any changes in wages, rates of pay,hours or any other terms and conditions of work withoutagreement with the above-named Union unless negotiationswith said Union have been broken offJEFFREY STONE CO, INC.(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other materialIf employees have any question concerning this Notice orcompliance with its provisions, they may communicate direct-lywith the Board's Regional Office, 746 Federal OfficeBuilding, 167 North Main Street, Memphis, Tennessee 38103(TelNo 534-3161).